Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah 84107-5370(801) 281-4700 January 11, 2008 Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Child, Van Wagoner & Bradshaw, PLLC was previously principal accountant for Shineco Inc., the "Company" and reported on the financial statements of the Company for the year ended December 31, 2006. We have read the Company's statements included under Item 4.01 of its Form 8-K dated January 11, 2008, and agree with such statements as they pertain to our firm. Very truly yours, Child, Van Wagoner & Bradshaw, PLLC
